[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JUNE 16, 2010
                              No. 09-13790                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 08-02006-CV-T-27-EAJ

CHRISTINE E. MARFUT,


                                                            Plaintiff-Appellant,

                                   versus

CITY OF NORTH PORT, FLORIDA,
a municipal corporation,
NELSON-HESSE LAW OFFICE,
ROBERT K. ROBINSON,
DANIEL GUARNIERI,


                                                         Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 16, 2010)

Before DUBINA, Chief Judge, MARCUS and FAY, Circuit Judges.
PER CURIAM:

      Appellant Christine Marfut is proceeding pro se from the district court’s

dismissal of her civil complaint raising multiple claims that the City of North Port,

Florida, the Nelson Hesse Law Firm, and Robert K. Robinson and Daniel

Guarnieri, attorneys at that law firm, violated her rights under the Constitution and

several federal statutes when it imposed and attempted to collect fines on various

properties she owned. This appeal indisputably covers the district court’s denial of

Marfut’s motion, which the district court construed as a motion to re-open the case

and reconsider dismissal. The appellees argue that we lack jurisdiction to consider

two previous orders of the district court: (1) an order dismissing with prejudice for

failure to state a claim under Fed. R. Civ. P. 12(b)(6) four counts of her complaint,

alleging violations of 15 U.S.C. §§ 1692-1692p, and 18 U.S.C. §§ 1341, 1951,

1346, and ordering Marfut to file an amended complaint as to the remaining

counts; and (2) a subsequent order dismissing without prejudice the remainder of

the counts, alleging violations of the Fourth and Eighth Amendments, civil rights

violations, and violations of 18 U.S.C §§ 1961-1968, for failure to follow court

orders and for lack of prosecution pursuant to a local court rule.

      Marfut argues that the district court erred in dismissing three of the four

counts with prejudice because her complaint asserted valid legal claims of mail



                                           2
fraud, 18 U.S.C. § 1341, the right to honest services, 18 U.S.C. § 1346, and the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692-1692p. She

also argues that the district court erred in dismissing the remainder of her case

without prejudice because she did respond to the court’s orders, and she did

prosecute her case. Finally, she asserts that the court erred by not reconsidering its

dismissal of the case.

           I. Jurisdiction over underlying dismissals of the complaint

      “[We have] held that where an order dismisses a complaint with leave to

amend within a specified period, the order becomes final (and therefore

appealable) when the time period allowed for amendment expires.” Briehler v.

City of Miami, 926 F.2d 1001, 1002 (11th Cir.1991). A notice of appeal in a civil

case must be filed within 30 days after the judgment or order appealed from is

entered. Fed. R. App. P. 4(a)(1)(A). When the district court fails to enter a

separate judgment pursuant to Fed. R. Civ. P. 58, the time to appeal begins when

“150 days have run from” the order’s entry in the civil docket, which gives an

appellant in a civil case 180 days to file a notice of appeal. Fed. R. App. P. 4(a)(7);

Fed. R. Civ. P. 58. We liberally construe notices of appeal to allow the appeal of

orders not specifically designated in the notice “where it is clear that the overriding

intent was effectively to appeal.” KH Outdoor, LLC v. City of Trussville, 465



                                           3
F.3d 1256, 1260 (11th Cir. 2006).

      After reviewing the record, we conclude that the dismissal with prejudice

became final upon the expiration of the time periods the district court granted

Marfut to amend the complaint. We further conclude that Marfut’s notice of

appeal was filed within 180 days from the date of finality for each of the previous

orders, and therefore was a timely appeal of both previous orders because the

district court did not enter separate judgments. Further, it is clear from her

arguments on appeal that Marfut’s intent was to appeal both such orders.

Therefore, we have jurisdiction to review the orders.

          II. Dismissals with prejudice under Fed. R. Civ. P. 12(b)(6)

      On appeal,

      We review de novo the district court’s grant of a motion to dismiss
      under Fed. R. Civ. P[ ] 12(b)(6) for failure to state a claim, accepting
      the factual allegations in the complaint as true and construing them in
      the light most favorable to the plaintiff. Dismissal is appropriate
      where it is clear the plaintiff can prove no set of facts in support of the
      claims in the complaint.

Glover v. Liggett Group, Inc. 459 F.3d 1304, 1308 (11th Cir. 2006) (internal

citation omitted).

      In the FDCPA, a “debt” is defined as “any obligation or alleged obligation

of a consumer to pay money arising out of a transaction in which the money,

property, insurance, or services which are the subject of the transaction are

                                           4
primarily for personal, family, or household purposes, whether or not such

obligation has been reduced to a judgment.” 15 U.S.C. § 1692a(5). As we held in

Hawthorne v. Mac Adjustment, Inc.,

      the FDCPA may be triggered only when an obligation to pay arises
      out of a specified “transaction.” Although the statute does not define
      the term . . . “transaction” necessarily implies some type of business
      dealing between parties. . . . [A]t a minimum, a “transaction” under
      the FDCPA must involve some kind of business dealing or other
      consensual obligation.

140 F.3d 1367, 1371 (11th Cir. 1998). Further, the debts must originate in a

consumer transaction, meaning that the parties have negotiated or contracted for

consumer-related goods or services. Id. (holding that a monetary obligation arising

from a tort suit is not a debt under the FDCPA).

      There is no private cause of action under 18 U.S.C. § 1341, a criminal statute

prohibiting mail fraud. Bell v. Health-Mor Inc., 549 F.2d 342, 346 (5th Cir.1977).

Further, 18 U.S.C. § 1346, a criminal statute prohibiting the fraudulent deprivation

of the intangible right of honest services, also defines a criminal violation and does

not provide a private right of action. See Donald Frederick Evans and Assoc., Inc.

v. Continental Homes, Inc., 785 F.2d 897, 912-13 (11th Cir. 1986) (acknowledging

that a private right of action cannot be inferred from a criminal statute that does not

indicate a private right of action is allowed). See also Shotz v. City of Plantation,

Fla., 344 F.3d 1161, 1167 n.7 (11th Cir. 2003) (stating “language . . . found in

                                           5
criminal statutes . . . is usually not sufficient to confer a federal right”).

         A review of the record and consideration of the parties’ briefs reveal that the

district court did not err in dismissing the contested counts with prejudice.

Because this case does not involve a “debt” under the FDCPA, and the other claims

do not allow a private right of action, we conclude that none of the contested

counts asserted a valid legal claim, and the district court properly dismissed them

with prejudice.

III. Dismissals without prejudice for failure to follow court orders and failure
                                 to prosecute

         “The court’s power to dismiss a cause is an inherent aspect of its authority to

enforce its orders and insure prompt disposition of law suits. The standard of

review on appeal from the dismissal of a lawsuit is abuse of discretion.” Dynes v.

Army Air Force Exch. Serv., 720 F.2d 1495, 1499 (11th Cir. 1983) (internal

quotation marks and citation omitted). Because the abuse-of-discretion standard

allows a “range of choice” for the district court, if no clear error of judgment has

been demonstrated, we must affirm. In re Rasbury, 24 F.3d 159, 168-69 (11th Cir.

1994).

         A district court’s dismissal of a case with prejudice is viewed differently

than a dismissal without prejudice. Although a dismissal with prejudice requires a

showing of willful noncompliance with court orders such that a lesser sanction

                                             6
would not suffice, a dismissal without prejudice will be upheld even though the

case did not involve a series of violations of court rules or orders. Compare Betty

K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337-38 (11th Cir. 2005)

(holding that dismissal with prejudice is an extreme sanction requiring precise

findings by the district court of willful violation) with Dynes, 720 F.2d at 1499

(holding that a dismissal without prejudice under Fed. R. Civ. P. 41(b) was not an

abuse of discretion when the plaintiff failed to file a brief of an issue within the 30

days allotted, even though this was the plaintiff’s only failure to file requested

papers in the two years of litigation).

      Because the record demonstrates that the district court did not clearly err in

determining that Marfut had failed to respond to the court’s orders and had failed

to prosecute her case, we conclude that the district court did not abuse its discretion

in dismissing the remainder of the case without prejudice.

   IV. Denial of construed motion to re-open case and reconsider dismissal

      “We review a district court’s denial of a motion for reconsideration for

abuse of discretion.” Corwin v. Walt Disney Co., 475 F.3d 1239, 1254 (11th Cir.

2007) (holding that the district court’s denial of a motion for reconsideration was

not an abuse of discretion when the record supported the district court’s grant of

summary judgment). See also Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d



                                            7
1113, 1133 (11th Cir. 2004) (holding that the district court’s denial of a motion for

reconsideration was not an abuse of discretion when the court had already

properly decided the issue).

      Because the district court correctly dismissed the case, and since Marfut

presented no new support for her motion, we conclude that the district court did not

abuse its discretion in denying the pleading which it construed as a motion to re-

open the case and reconsider dismissal.

                                     Conclusion

      We affirm the orders of the district court dismissing Marfut’s civil complaint

and denying her motion to reconsider.

      AFFIRMED.




                                          8